department of the treasury internal_revenue_service washington d c date cc intl br number release date uilc internal_revenue_service national_office field_service_advice memorandum for from w edward williams senior technical reviewer cc intl br subject this field_service_advice refers to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend a year b issue whether the statute_of_limitations under code sec_6501 is open with respect to a taxpayer who is a u s citizen and also a bona_fide_resident of the united_states virgin islands usvi and who timely filed a usvi tax_return for year b but failed to report on that return income from u s sources conclusion since more than three years have passed since the taxpayer filed a usvi return for year b as required by code sec_932 the irs may not assess additional tax despite that he failed to report on that return gross_income from u s sources as required by code sec_932 therefore the limitations_period imposed by code sec_6501 has expired unless an exception applies facts the taxpayer is a u s citizen who was also a bona_fide_resident of the usvi for the relevant taxable_year year b he filed a usvi income_tax return for that year but failed to report on that return gross_income from u s sources specifically a dividend from a u s_corporation law and analysis code sec_932 applies to an individual for a taxable_year if - a such individual is a bona_fide_resident of the virgin islands at the close of the taxable_year or b such individual files a joint_return for the taxable_year with an individual described in subparagraph a taxpayer meets the requirement of sub sec_932 code sec_932 provides that e ach individual to whom this subsection applies for the taxable_year shall file an income_tax return for the taxable_year with the virgin islands code sec_932 provides that in the case of an individual a who is a bona_fide_resident of the virgin islands at the close of the taxable_year b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account the tax_reform_act_of_1986 p l sec_1274 date tra ‘86 enacted code sec_932 according to the senate_finance_committee report pursuant to this provision an individual qualifying as a bona_fide virgin islands resident as of the last day of the taxable_year will pay tax to the virgin islands under the mirror system on his or her worldwide income he or she will have no final tax_liability for such year to the united_states as long as he or she reports all income from all sources and identifies the source of each item_of_income on the return filed with the virgin islands s rep no 99th cong 2d sess the technical_and_miscellaneous_revenue_act_of_1988 p l sec_1012 tamra amended code sec_932 adding to the bona_fide_resident requirement and the reporting requirement a third requirement for exclusion of items reported on the tax_return of a qualifying resident of the usvi the third requirement is that the individual seeking the exclusion from federal gross_income fully pay his or her tax_liability as provided by code sec_934 to the usvi with respect to income from all sources according to the senate_finance_committee report the addition of this requirement clarified that in applying code sec_932 the federal laws described in code sec_934 regarding tax_liability incurred to the usvi are not applicable for purposes of determining income_tax_liability incurred to the usvi s rep no 100th cong 2d sess that is for usvi tax purposes code sec_932 applies for determining the taxable_income of usvi residents but it itself is not part of the mirror_tax code of the usvi that was established by the naval appropriations act of u s c sec_1397 west id tamra also amended code sec_932 effective for tax years beginning after date by substituting the phrase an income_tax return for the phrase his income_tax return in sub sec_932 emphasis added the senate_finance_committee report explains that this change clarified that an individual who does not comply with all requirements for exemption from u s taxation will be required to file a u s return s rep no code sec_6501 restricts the irs’ ability to assess and collect taxes by limiting the time for assessment and collection code sec_6501 provides that the amount of any_tax imposed by this title shall be assessed within years after the return was filed whether or not such return was filed on or after the date prescribed and no proceeding in court without assessment for the collection of such tax shall be begun after the expiration of such period for purposes of this chapter the term return means the return required to be filed by the taxpayer code sec_6501 see also sec_301_6501_a_-1 in other words unless an exception in code sec_6501 applies if more than three years have passed since the date a return for a particular year was filed then no further assessment and collection of tax can be made for that year other subsections of code sec_6501 give the irs more time to assess and collect tax for example in cases of fraud or willful attempts to avoid tax the irs may act at any time code sec_6501 further if a taxpayer omits_from_gross_income an amount which exceeds more than twenty-five percent of the gross_income reported on the return the irs has six years after a return is filed in which to proceed code sec_6501 for purposes of this memorandum because the application of code sec_6501 and e is unlikely analysis is made solely under code sec_6501 application of code sec_932 and sec_6501 to the facts of this case requires a careful look in this case the taxpayer a u s citizen who is also a bona_fide_resident of the usvi for year b timely filed an income_tax return with the usvi however he failed to report on that return gross_income from a u s source specifically a dividend received from a domestic_corporation this contravenes the requirement that income from all sources be reported on his tax_return filed with the usvi in order for the taxpayer to be exempt from the requirement of filing with the united_states see code sec_932 however if the income_tax return that a filed with the bureau of internal revenue of the virgin islands started the statute_of_limitations for federal tax purposes the limitations_period under code sec_6501 would preclude assessment and collection of tax for the year at issue year b as more than years have passed since the year b return was filed1 as such we look to case law for guidance the precise issue in this case but involving corporate taxpayers has been before federal courts see 820_f2d_618 3d cir cert_denied 484_us_964 78_f3d_1355 9th cir 893_f2d_641 3d cir 892_f2d_1163 3d cir danbury concerned pre-tra ‘86 tax years and the application of transitional rules under tra ‘86 to a domestic_corporation considered an inhabitant of the usvi under the revised organic act of the virgin islands u s c section roa the income_tax provisions of the roa were superseded by title_26 through an amendment made to code sec_7651 in tra ‘86 sec_1275 the court found that the taxpayer’s returns to the virgin islands satisfied its filing obligations under the code for the purpose of considering time bars danbury f 2d pincite thus the irs had three years from the filing of each of the taxpayer’s usvi returns in which to assess a as noted above the possibilities of fraud or a willful attempt to avoid tax are not dealt with herein code sec_6501 would allow the irs to assess and proceed to collect tax at any time in such case nor is the possibility that the taxpayer omitted from gross_income an amount which exceeds more than twenty-five percent of the gross_income reported on the return if proved the irs would have six years from the time the subject return was filed in which to assess tax or initiate a proceeding to collect tax from the taxpayer pursuant to code sec_6501 2code sec_7651 states that sec_28 of the roa is treated as having been enacted prior to title_26 see danbury f 2d pincite specifically the amendment to code sec_7651 applies to taxable years beginning after date and to any pre- open_year the court interpreted pre-1987 open_year as a year for which the irs could make an assessment on date deficiency under code sec_6501 since more than three years had passed since each of the filings the court ruled that the irs was precluded from assessing deficiencies for those tax years pursuant to code sec_6501 a the limitations_period under code sec_6501 with respect to each tax_year was found to have begun on the date that the taxpayer filed a usvi return even though no return was filed with the irs because the law then in effect required the taxpayer to file his return with the usvi code sec_932 other decisions have followed this precedent see 78_f3d_1355 893_f2d_641 892_f2d_1163 we think that this analysis also applies to individual taxpayers thus the starting point for analysis is the filing_requirements applicable to a code sec_932 requires bona_fide usvi residents to file an annual return with the usvi since a filed a usvi tax_return for year b he met the requirements of code sec_932 however on account of his failure to report dividend income from a domestic_corporation a did not satisfy code sec_932 which required that he report on his usvi return income from all sources and to identify the source of each item shown on such return nor code sec_932 which required that he pay income_tax to the usvi on his worldwide income code sec_6501 gives the irs a period of up to three years from the date of the filing of a return to assess taxes due by the taxpayer since more than three years have passed since the taxpayer filed the tax_return required by code sec_932 the irs may not assess and collect additional tax unless other exceptions apply code sec_6501 3danbury was remanded to district_court for consideration of whether the taxpayer had filed a false_or_fraudulent_return in which case the irs can assess a deficiency at any time see code sec_6501 if you have any further questions please call allison wielobob at w edward williams senior technical reviewer
